Citation Nr: 0930994	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  





ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  In an October 2000 decision, the Board denied a claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  

2.  The evidence received since the October 2000 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia, is final. 38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§  20.1100, 20.1105 (2008).  

2.  The evidence received subsequent to the October 2000 
decision is not new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2005 prior to the initial decision on the claim in 
September 2005, as well as in March 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In this regard, the February 
2005 letter provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim for 
service connection, as well as an explanation of what 
evidence was to be provided by him and what evidence VA would 
attempt to obtain on his behalf.  The February 2005 letter 
also informed him of the definition of new and material 
evidence.  It was specifically noted that the October 2000 
Board decision had previously denied his claim because there 
was no evidence showing that psychosis manifested within one 
year of his separation from service or that there is a nexus 
between any acquired psychiatric disorder and his military 
service.  The letter explained that the Veteran must submit 
evidence relating to those facts. See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (law requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the January 2007 statement 
of the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Following the March 2006 letter, the 
RO readjudicated the Veteran's claim in a January 2007 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that new and material evidence has not 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disorder.  Thus, any questions as to 
the disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  His 
records from the Social Security Administration (SSA) have 
also been obtained.  In addition, the Veteran was provided 
the opportunity to testify at a hearing before the Board in 
July 2009, but he failed to report.  

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his application to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).

VA has also assisted the Veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.
Law and Analysis

The Veteran contends that his claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, should be reopened and granted.  He asserts 
that the disorder was incurred during service.  Specifically, 
the Veteran alleges that he participated in trial vaccine 
research to treat meningococcal disease, and as a result of 
the clinical trial, he developed a psychiatric condition, 
which continues to the present day.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a compensable degree within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The Veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, was 
previously denied by the Board in a decision dated in October 
2000.  The previously considered evidence included service 
personnel and treatment records, which did not show document 
symptoms of or treatment for any psychiatric disorder.  Of 
particular significance was a September 1999 letter from the 
Department of the Navy, Bureau of Medicine and Surgery (BMS), 
which noted the history of the Navy's vaccine programs.  The 
letter stated that although the Veteran was possibly given an 
adenovirus vaccine to fight possible respiratory infections, 
"[t]here was no medical testing of a meningococcal vaccine 
at the Naval Training Center at Great Lakes in 1969."  BMS 
further noted that it was unlikely that the Veteran 
participated in testing of antibiotics for treatment of 
meningococcal infections, and that even if he was, there was 
no medical reason for concern that the vaccinations he 
received could later cause him to develop health problems.  

In the October 2000 decision, the Board concluded that an 
acquired psychiatric disorder was not manifested during 
service, that psychosis was not shown during the first post-
service year, and that there was no medical evidence of a 
psychiatric disorder until many years following discharge 
from service.  Accordingly, the Board denied the claim.  The 
appellant was notified of the October 2000 Board decision, 
and the Board's decision in the matter is final. See 38 
U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.  

In January 2005, the Veteran requested that his claim for 
service connection for an acquired psychiatric disorder be 
reopened.  The September 2005 rating decision now on appeal 
denied the Veteran's claim on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness). 

The evidence associated with the claims file subsequent to 
October 2000 Board decision includes medical literature, VA 
medical records, records from the Social Security 
Administration (SSA), and a lay statement as well as the 
Veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for an 
acquired psychiatric disorder.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to suggest that a current acquired psychiatric 
disorder, to include schizophrenia, was incurred in or 
aggravated by service.  

The Veteran has presented articles from the Journal of 
American Medical Association and the American Journal of 
Epidemiology.  He contends that these articles establish that 
there was meningococcal vaccine testing at the Naval Training 
Center Great Lakes in 1969.  This evidence does confirm that 
there were studies performed at Naval Medical Research Unit 
Number 4 in 1969.  They do not show, as alleged, however, 
that the testing involved meningococcal vaccines.  Rather, 
they show that tests were performed to show the effectiveness 
of various antibiotics and antimicrobial agents on 
meningococcal nasopharyngeal carrier state.  They do not 
indicate whether the Veteran was a participant in such 
testing, and more significantly, they do not provide any 
evidence showing that testing resulted in acquired 
psychiatric conditions.  These articles are consistent with 
the BMS report, and therefore, are cumulative of the evidence 
of record at the time of the last final denial of the claim.  
Thus, while this medical literature is new, it is not 
material.  

With respect to the VA medical records and SSA records, the 
Board finds that they are new in that they were certainly not 
of record at the time of the October 2000 Board decision.  
However, despite documenting treatment for a psychiatric 
disorder, those records are not probative, as they are 
cumulative of the evidence of record at the time of the 
October 2000 Board decision.  Indeed, the October 2000 Board 
decision had already conceded that the Veteran had a current 
psychiatric disorder.  Moreover, the VA medical records and 
SSA do not indicate that the Veteran's current disorder is 
etiologically or causally related to his military service.  
In fact, an October 1997 record notes a history of a 
psychiatric disorder dating back to "the early 1980's."  
Similarly, a February 1994 psychiatric evaluation associated 
with SSA records noted, in pertinent part, a history of 
depression "since 1990," with some mild symptoms since 
1988.  As such, the Board concludes that the VA medical 
records and SSA records are not new and material. 

The Board also finds that the lay statement from the 
Veteran's sister as well as his own assertions are not new 
and material.  Although these statements were not previously 
associated with the claims file, they are cumulative and 
redundant, in that they reiterate the assertions already made 
by the Veteran.  As such, the lay statements are duplicative 
of the evidence already of record.  Further, while a 
layperson is, just as the Veteran, competent to relate a 
personal observation, neither the Veteran nor the individual 
submitting the lay statement can provide probative evidence 
establishing a relationship between a current disorder and 
the Veteran's military service.  In this regard, the Board 
notes that generally, only medical professionals are 
competent to render an opinion on matters of medical etiology 
or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In fact, the United States Court of Appeals for 
Veterans Claims (Court) has noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection. See Moray v. Brown, 5 Vet. App. 
211 (1993).  Therefore, the Board concludes that the lay 
statement and the Veteran's assertions are not new and 
material evidence.

Significantly, the evidence missing at the time of the 
October 2000 Board decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the Veteran currently has an acquired psychiatric disorder, 
to include schizophrenia, which is causally or etiologically 
related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the Veteran's previously denied claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.   



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


